Mahoney, J. (dissenting).
We respectfully dissent. The majority’s holding that the compensation carrier does not have a lien (Workmen’s Compensation Law, § 29) on the proceeds of the settlement effected between claimant and the third-party defendant, to the extent of moneys paid claimant for his medical expenses, is premised on a completely untenable assumption. Since the appeal is from a decision of the Workmen’s Compensation Board, which determined that claimant’s third-party action was settled without consent of the carrier and, therefore, no deficiency compensation is payable to claimant, and not from any order of settlement in the third-party action nor from any order, decision or judgment in claimant’s declaratory judgment action, which was stayed pending this appeal, the record herein is bereft of the complaint and bill of particulars employed by claimant in his third-party action and of similar pleadings that may have been used in the declaratory judgment action, from which we can ascertain whether claimant did, in fact, plead as special damages the dollar amount of his medical expenses. Certainly, there is no evidentiary rule that would have precluded him from so doing, and for the majority to premise its conclusion on the "assumption” that claimant did not so plead is without support on this record.
As noted by this court in Szybura v City of Elmira (28 AD2d 1154), the general rule is that damages cannot be mitigated or reduced because of payments received by the injured party from disability compensation, pension funds, retirement allowance or insurance which is effected by the injured party (id. at p 1154 and cases cited therein). However, where similar benefits are provided by insurance which is paid for by the wrongdoer, evidence of such payments is admissible against such a recipient in mitigation (Coyne v Campbell, 11 NY2d *378372; Drinkwater v Dinsmore, 80 NY 390; Moore v Leggette, 24 AD2d 891, affd 18 NY2d 864). But where, as here, there is no evidence that the injured party had purchased any kind of insurance that would compensate him for the injury and his action is against a third party, rather than his employer, the law is clear that any collateral source benefits, such as insurance proceeds, disability benefits, pension payments and, certainly, workmen’s compensation payments, even if contractually arranged by his employer, could not be used by the tortfeasor to mitigate claimant’s damages (Seidel v Maynard, 279 App Div 706; 22 Am Jur 2d, Damages, § 209; Ann. 4 ALR3d 535). Since the medical payments to claimant by his employer’s compensation carrier could not be used at trial in mitigation of claimant’s damages, it is naive to "assume”, as did the majority, that had not claimant settled his action for the full amount of the tort-feasor’s liability policy and the case had gone to trial, that he would not have used as evidence the full amount of the medical payments made to him by the compensation carrier. Nor would such trial technique "impose on the police officer the responsibility for seeking and obtaining payment of medical bills for and on behalf of the carrier.” The carrier needs no such gratuitous action on its behalf; its lien duly filed with the tort-feasor’s insurance carrier, its notice to claimant and sections 29, 30 and 31 of the Workmen’s Compensation Law afford it all the protection needed.
We need only to- determine if legislative enactment of section 207-c of the General Municipal Law, which mandates payment of wages and medical expenses to municipal policemen incapacitated in the line of duty and, further, gives to the municipality a cause of action against the wrongdoer for the benefits paid, alters or changes in any way the normal functioning of the appropriate provisions of the Workmen’s Compensation Law that bestows on the carrier that made such payments a statutory lien on the proceeds of any action maintained by the policeman against the tort-feasor. Section 207-c, though mandating that full wages be continued and medical services be provided an injured police officer, does not prevent the municipality from providing workmen’s compensation insurance to such employees and in so doing it does not create any antipathy between the two statutes so as to make them mutually exclusive to the extent that benefits payable under section 207-c foreclose payments under workmen’s compensation (Rosinsky v City of Binghamton, 72 Misc 2d 187). *379Subdivision (3) of section 30 of the Workmen’s Compensation Law provides that "[i]n case of an award of compensation to a member of a police force * * * any salary or wages paid to, or the cost of any medical treatment or hospital care provided for, such member under and pursuant to the provisions of section two hundred seven-c of the general municipal law [emphasis supplied] shall be credited against any award of compensation to such member under this chapter”. Clearly, this is uncontestable evidence of compatibility between section 207-c of the General Municipal Law and the Workmen’s Compensation Law, • and if further such evidence is needed, attention need only be given to subdivision 4 of section 25 of the latter law which provides that if an employer makes advance payments of compensation during a period of employee disability, he shall be entitled to be reimbursed out of unpaid installments of workmen’s compensation due such employees.
Section 207-c of the General Municipal Law is remedial in nature, designed to provide continuing wages and full medical costs to policemen injured in the line of duty in those few instances where municipalities elect not to cover their employees with workmen’s compensation insurance. It does not foreclose the intermeshing of 207-c benefits with workmen’s compensation payments. In fact, a reading of the appropriate provisions of both statutes reveals a legislative scheme, as noted above, to provide immediate benefits via a harmonious plan that provides for crediting immediate municipal benefits against subsequent compensation payments. Having provided such a plan, it cannot be said that the legislative intent was to excise from section 29 of the Workmen’s Compensation Law the carrier’s lien in those instances where payments were made to policemen covered by section 207-c of the General Municipal Law.
We do not feel that this result conflicts with the authorities relied upon by the majority. Both in Szybura v City of Elmira (supra) and City of Buffalo v Maggio (47 Misc 2d 971, 975, revd on other grounds 27 AD2d 635, affd 21 NY2d 1017) the municipality had paid to the injured fireman (Szybura) and to the policeman (Maggio) both wages and medical expenses. Therefore, by operation of section 207-c the exclusive right to recover both payments vested in the municipality and the injured officers could not plead the moneys received as items of special damages in their actions against the wrongdoer. If *380they did so plead, the tort-feasor could set up such payments as an affirmative defense in his answer (Szybura v City of Elmira, supra). Herein, however, the Town of West Seneca did not pay any of the policeman’s medical costs. He was free to plead such costs as items of special damages under the collateral source rule and the compensation carrier that advanced the payment had, by operation of law (Workmen’s Compensation Law, § 29), a lien on the settlement proceeds. Neither do we feel that our holding works any hardship or is unfair to any of the parties. The Town of West Seneca, having paid the wages, had an exclusive remedy under section 207-c to recover the same. It had no cause of action for medical expenses, not having advanced any. The injured policeman could have pleaded his medical expenses as items of special damages under the collateral source rule and if he mistakenly did not, the harm was self-inflicted. The carrier having advanced the medical costs is statutorily entitled to be made whole by enforcement of its lien. Indeed, if the majority is correct in holding that a section 29 lien does not attach to proceeds of a tort action by an injured policeman who received compensation payments to defray medical costs, the potential for harm lies in another direction. Herein, if the third-party defendant’s liability limits had been greater, the claimant could have pressed his suit using his medical costs as special damages under the collateral source rule, and the resultant verdict, assuming liability, would be immune from the carrier’s lien.
We cannot accept the view that two statutes, each legislatively designed to alleviate the trauma of public employee unemployment with attendant medical costs, should be construed as being antagonistic and hostile in their approach to the same problem, particularly when the statutory language of section 207-c is accorded "its natural and most obvious sense, without resorting to an artificial or forced construction” (McKinney’s Cons Laws of NY, Book 1, Statutes, § 94; see Cooper-Snell Co. v State of New York, 230 NY 249), a harmonious interlocking of section 207-c of the General Municipal Law and section 29 of the Workmen’s Compensation Law is possible and salutary.
Lastly, if the majority’s view is correct that compensation benefits to injured public safety personnel are nonrecoverable (the carrier, unlike the municipality, having no action and its lien having been found to be inoperative), then a serious issue is raised whether any carrier, with foreknowledge of the consequences, shall participate in underwriting such a plan.
*381The decision of the Workmen’s Compensation Board should be affirmed.
Sweeney and Kane, JJ., concur with Koreman, P. J.; Greenblott and Mahoney, JJ., dissent and vote to affirm in an opinion by Mahoney, J.
Decision modified by reversing so much thereof as determined that the carrier is entitled to a lien on the claimant’s settlement, and, as so modified, affirmed, without costs.